NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SUNIL BASNET,                                    No. 10-71687

              Petitioner,                        Agency No. A088-870-125

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 10, 2014**
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, and RAWLINSON and BEA, Circuit Judges.

       Sunil Basnet filed an untimely application for asylum and did not satisfy his

burden to show extraordinary or changed circumstances. See 8 U.S.C. § 1158(a).

Basnet also failed to demonstrate eligibility for asylum by establishing persecution



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on account of a protected ground. See Garcia-Milian v. Holder, No. 09-71461,

—F.3d—, 2014 WL 555138, at *4 (9th Cir. Feb. 13, 2014), as amended.

      Because “[a]n applicant who fails to satisfy the standard of proof for asylum

also fails to satisfy the more stringent standard for withholding of removal,”

Basnet’s challenge to the denial of his request for withholding also fails. Id. at *5

n.4 (citation omitted).

      Because Basnet failed to argue his Convention Against Torture claim in his

opening brief, that claim is waived. See Wagner v. Cnty. of Maricopa, No.

10-15501, —F.3d—, 2013 WL 7219510, at *11 (9th Cir. Dec. 30, 2013), as

amended, (citation omitted).

      PETITION DENIED.




                                     Page 2 of 2